Exhibit 4.5 CELSION CORPORATION and [NAME OF TRUSTEE], as Trustee INDENTURE Dated as of , 201 CROSS-REFERENCE TABLE TIA Section Indenture Section (a)(1) (a)(2) (a)(3) N.A. (a)(4) N.A. (a)(5) (b) 7.08; 7.10 (b)(1) (a) N.A. (b) (c) (a) N.A. (b) (c) (a) (b) (b)(1) (b)(2) N.A. (c) (d) (a) 4.08; 10.04 (b) N.A. (c)(1) (c)(2) (c)(3) N.A. (d) N.A. (e) (f) N.A. (a) 7.01(b) (b) (c) 7.01(a) (d) 7.01(c) (e) (a) (last sentence) (a)(1)(A) (a)(1)(B) (a)(2) N.A. (b) (c) (a)(1) (a)(2) (b) 2.05; 7.12 (a) N.A. means Not Applicable Note: This Cross-Reference Table shall not, for any purpose, be deemed to be a part of this Indenture i TABLE OF CONTENTS ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE 1 SECTION 1.01. Definitions. 1 SECTION 1.02. Other Definitions. 6 SECTION 1.03. Incorporation by Reference of TIA. 6 SECTION 1.04. Rules of Construction. 7 ARTICLE TWO THE SECURITIES 7 SECTION 2.01. Series of Securities; Amount Unlimited. 7 SECTION 2.02. Form. 10 SECTION 2.03. Execution and Authentication. 10 SECTION 2.04. Registrar and Paying Agent. 12 SECTION 2.05. Paying Agent To Hold Money in Trust. 12 SECTION 2.06. Holder Lists. 12 SECTION 2.07. Transfer and Exchange. 13 SECTION 2.08. Replacement Securities. 13 SECTION 2.09. Outstanding Securities. 14 SECTION 2.10. Treasury Securities. 14 SECTION 2.11. Temporary Securities. 14 SECTION 2.12. Cancellation. 15 SECTION 2.13. Defaulted Interest. 15 SECTION 2.14. CUSIP Number. 15 SECTION 2.15. Deposit of Moneys. 15 SECTION 2.16. Book-Entry Provisions for Global Securities. 16 SECTION 2.17. Legend for Global Security. 17 SECTION 2.18. Computation of Interest. 17 SECTION 2.19. Record Dates. 17 ARTICLE THREE REDEMPTION 19 SECTION 3.01. Applicability of Article. 19 SECTION 3.02. Election To Redeem; Notices to Trustee. 19 SECTION 3.03. Selection by Trustee of Securities To Be Redeemed. 19 SECTION 3.04. Notice of Redemption. 19 SECTION 3.05. Effect of Notice of Redemption. 20 SECTION 3.06. Deposit of Redemption Price. 21 SECTION 3.07. Securities Redeemed in Part. 21 SECTION 3.08. Mandatory Redemption. 21 ARTICLE FOUR COVENANTS 21 SECTION 4.01. Payment of Principal, Premium and Interest. 21 SECTION 4.02. Maintenance of Office or Agency. 22 SECTION 4.03. Money for Securities Payments To Be Held in Trust. 22 SECTION 4.04. Corporate Existence. 23 SECTION 4.05. Payment of Taxes and Other Claims. 23 SECTION 4.06. Restrictions on Secured Debt. 23 SECTION 4.07. Restrictions on Sale and Lease-Back Transactions. 25 ii SECTION 4.08. Reports to Holders . 26 SECTION 4.09. Statement by Officers as to Default . 27 SECTION 4.10. Waiver of Certain Covenants . 27 ARTICLE FIVE SUCCESSOR CORPORATION 27 SECTION 5.01. Consolidation, Merger and Sale of Assets . 27 ARTICLE SIX DEFAULTS AND REMEDIES 28 SECTION 6.01. Events of Default . 28 SECTION 6.02. Acceleration of Maturity; Rescission . 29 SECTION 6.03. Other Remedies . 30 SECTION 6.04. Waiver of Past Defaults and Events of Default . 30 SECTION 6.05. Control by Majority . 31 SECTION 6.06. Limitation on Suits . 31 SECTION 6.07. No Personal Liability of Directors, Officers, Employees and Stockholders . 31 SECTION 6.08. Rights of Holders To Receive Payment . 32 SECTION 6.09. Collection Suit by Trustee . 32 SECTION 6.10. Trustee May File Proofs of Claim . 32 SECTION 6.11. Priorities . 33 SECTION 6.12. Undertaking for Costs . 33 SECTION 6.13. Waiver of Stay or Extension Laws . 33 ARTICLE SEVEN TRUSTEE 33 SECTION 7.01. Duties of Trustee . 33 SECTION 7.02. Rights of Trustee . 35 SECTION 7.03. Individual Rights of Trustee . 36 SECTION 7.04. Trustee’s Disclaimer . 36 SECTION 7.05. Notice of Defaults . 36 SECTION 7.06. Reports by Trustee to Holders . 36 SECTION 7.07. Compensation and Indemnity . 37 SECTION 7.08. Replacement of Trustee . 38 SECTION 7.09. Successor Trustee by Consolidation, Merger, etc . 39 SECTION 7.10. Eligibility; Disqualification . 40 SECTION 7.11. Preferential Collection of Claims Against Company . 40 ARTICLE EIGHT AMENDMENT AND WAIVER 40 SECTION 8.01. Without Consent of Holders . 40 SECTION 8.02. With Consent of Holders . 41 SECTION 8.03. Compliance with TIA . 42 SECTION 8.04. Revocation and Effect of Consents . 42 SECTION 8.05. Notation on or Exchange of Securities . 42 SECTION 8.06. Trustee To Sign Amendments, etc . 42 ARTICLE NINE DISCHARGE OF INDENTURE; DEFEASANCE 43 SECTION 9.01. Discharge of Liability on Securities; Defeasance . 43 SECTION 9.02. Conditions to Defeasance . 44 iii SECTION 9.03. Deposited Money and Government Obligations To Be Held in Trust; Other Miscellaneous Provisions . 45 SECTION 9.04. Reinstatement . 46 SECTION 9.05. Moneys Held by Paying Agent . 46 SECTION 9.06. Moneys Held by Trustee . 46 ARTICLE TEN MISCELLANEOUS 47 SECTION 10.01. TIA Controls . 47 SECTION 10.02. Notices . 47 SECTION 10.03. Communications by Holders with Other Holders . 48 SECTION 10.04. Certificate and Opinion as to Conditions Precedent . 48 SECTION 10.05. Statements Required in Certificate and Opinion . 48 SECTION 10.06. Form of Documents Delivered to Trustee . 49 SECTION 10.07. Rules by Trustee and Agents . 49 SECTION 10.08. Legal Holidays . 49 SECTION 10.09. Governing Law . 49 SECTION 10.10. No Adverse Interpretation of Other Agreements . 50 SECTION 10.11. Successors . 50 SECTION 10.12. Benefits of Indenture . 50 SECTION 10.13. Multiple Counterparts . 50 SECTION 10.14. Table of Contents, Headings, etc . 50 SECTION 10.15. Separability . 50 iv INDENTURE, dated as of , 201 between Celsion Corporation, a Delaware corporation, as issuer (the “ Company
